 1
     DONALD H. HELLER, SBN 55717
 2   DONALD H. HELLER,
     A Law Corporation
 3   3638 American River Drive
     Sacramento, CA 95864
 4
     Telephone: (916) 974-3500
 5   Facsimile: (916) 520-3497
     E-Mail: dheller@donaldhellerlaw.com
 6
 7   Attorneys for Defendant
     Kevin Lee Co
 8
 9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
12    UNITED STATES OF AMERICA                                   Case No. 2:16-CR-167 TLN
13
                  Plaintiff,
14                                                               STIPULATION AND ORDER TO
15            vs.                                                CONTINUE SENTENCING STATUS DATE
                                                                 HEARING TO JANUARY 3, 2019
16
17    KEVIN LEE CO,

18            Defendant.
19           IT IS HEREBY STIPULATED, by and between Assistant United States Attorney
20   Brian A. Fogerty, counsel for the plaintiff United States of America, and defendant Kevin
21   Lee Co, by and through his attorney Donald H. Heller, that the sentencing status date
22   hearing scheduled for December 13, 2018 at 9:30 a.m., be continued to January 3,
23   2019 at 9:30 a.m. for a sentencing date status hearing for the following reasons:
24            Mr. Fogerty is tied up in another matter and has a conflict on December 13,
25   2018. The defendant is cooperating in connection with other related matters and a
26   continuance of sentencing will allow the parties to present to the Court the full extent of
27   the defendant’s cooperation and assistance.
28
                                                               -1-
      Stipulation to Continue Sentencing Date Status Hearing                  Case No. 2:16-CR-167 TLN
     Dated: December 11, 2018
 1
 2                                                        McGregor Scott
 3
                                                          United States Attorney

 4
 5                                                        /s/ Brian A. Fogerty
 6                                                        Brian A. Fogerty
 7                                                        Assistant U.S. Attorney
 8
                                                          /s/ Donald H. Heller
 9                                                        Attorney for Defendant
10                                                        Kevin Lee Co
11                                                      ORDER
12
             GOOD CAUSE APPEARING Based upon the representations of counsel and the
13
14   stipulation of the parties, IT IS HEREBY ORDERED that:

15           The Sentencing Date Status Hearing set for December 13, 2018 at 9:30 a.m. is
16   vacated; and a Sentencing Date Status Hearing is set for, January 3, 2019 at 9:30 a.m.
17
              IT IS SO ORDERED.
18
19
     Dated: December 11, 2018
20
21
                                                                     Troy L. Nunley
22                                                                   United States District Judge

23
24
25
26
27
28
                                                               -2-
      Stipulation to Continue Sentencing Date Status Hearing                       Case No. 2:16-CR-167 TLN
